DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions Acknowledged
Applicant’s election without traverse of Species I shown in Figs. 3-13 and Claims 1-8, 11-12, 16-24 and 26, with amendment to Claim 3 in the response to restriction requirements filed 07/18/2022 is acknowledged.  

Status of Claims
Claims 9-10, 13-15, and 25 were cancelled by the Applicant.
Claims 1-8, 11-12, 16-24, and 26 are examined on merits herein. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
“the upper horizontal layer comprises a supporting portion in contact with the lower horizontal layer on the connection region”, as Claim 2 recites – currently, Fig. 4A shows that the supporting portion SPR (HP1) is in contact with the lower horizontal layer on an edge region EDR, not on the connection region CNR.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8, 11-12, 16-20, 22 and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claims 1 and 16: Claims 1 and 16 recite in lines 4-5: “an electrode structure including electrodes that are stacked above the substrate and extend from the cell array region to the connection region”. The recitation is unclear, since Claims 1 and 16 earlier define the cell array region and the connection region as regions of the substrate, and the electrode structure disposed above the substrate cannot be extended between regions of the substrate. In addition, Claims 1 and 16 (in line 8, as well as some claims dependent on Claim 1) recite that the electrode structure is penetrated on the connection region. Accordingly, it is important to make it clear that the electrode structure extends at least over some part of the connection region as well.
Appropriate correction is required.
For this Office Action, the limitation of lines 4-5 of Claims 1 and 16 was interpreted as: “an electrode structure including electrodes that are stacked above the substrate and extend over the cell array region to over a part of the connection region”.
In re Claim 2: Claim 2 recites (lines 1-3); “the upper horizontal layer comprises a supporting portion in contact with the lower horizontal layer on the connection region”. The recitation is unclear, since such part of the specification as Fig. 4A shows that the above contact between HP1 and LSL takes place over edge region EDR, not over connection region CNR, and no paragraph of the specification supports the above recitation of Claim 2 regarding a point of the connection.
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, considering that the claims of the application do not recite an edge region of the substrate, the above limitation of Claim 2 was interpreted as: “the upper horizontal layer comprises a supporting portion in contact with the lower horizontal layer over a region other than the cell array region”. However, it is possible to modify the language by stating a contact while not identifying where it takes place.
In re Claims 3-7, 16, 22, and 23: Claims 3 and 18 recite: “a bottom surface of the first portion is closer to the substrate than a bottom surface of the second portion”, wherein the first and second portions are parts of a separation structure (SPS) cited by Claim 1; these portions are shown as P1 and P2, accordingly, in Figs. 4A, 5 (and some other figures). The recitation of Claim 3 is unclear, since independent Claims 1 and 16 identify “substrate” as comprising lower and upper horizontal layers, LSL and USL in Figs. 4A-5, e.g., this substrate is shown as SL in Figs. 4A-5, not as SUB separated from SL by ILD1 (see Fig. 4A), while the first and second portions penetrate SL, and, accordingly, they cannot be further or closer to the substrate, but can be closer only to a bottom surface of the substrate.
Appropriate correction is required to clarify the claim language.
For this Office Action, the above limitation of Claims 3 and 16 was interpreted as: “a bottom surface of the first portion is closer to a bottom surface of the substrate than a bottom surface of the second portion”.
For a similar reason, a limitation of Claim 4: “the bottom surface of the first portion is closer to the substrate than the second top surface”, was interpreted for this Office Action as: “the bottom surface of the first portion is closer to the bottom surface of the substrate than the second top surface”.
For a similar reason, a limitation of Claim 5: “the bottom surface of the second portion is located an equal distance from the substrate as a top surface of the lower horizontal layer”, was interpreted for this Office Action as: “the bottom surface of the second portion is located at a same distance from the substrate bottom surface as a top surface of the lower horizontal layer”.
For a similar reason, a limitation of lines 7-8 of Claim 6: “the lower insulating layer is an equal distance from the substrate as the source horizontal layer”, for this Office Action was interpreted as: “the lower insulating layer is at a same distance from a bottom surface of the substrate as the source horizontal layer”.
For a similar reason, limitations of lines 8-11 of Claim 7: “the bottom surface of the first vertical extended portion is closer to the substrate than a top surface of the supporting portion by a first depth, wherein the bottom surface of the third vertical extended portion is closer to the substrate than a top surface of the upper horizontal layer by a second depth”, for this Office Action was interpreted as: “the bottom surface of the first vertical extended portion is closer to a bottom surface of the substrate than a top surface of the supporting portion by a first depth, wherein a bottom surface of the third vertical extended portion is closer to the bottom surface of the substrate than a top surface of the upper horizontal layer by a second depth”.
Examiner believes that Applicant understands similar issues in Claims 22 and 23 and is capable of correcting them.
In re Claims 8, 11, 12, 17-20: Claims 8, 11, 12, and 17-20 are rejected under 35 U.S.C. 112(b) due to dependency either on Claim 1 or on Claim 16. 

Allowable Subject Matter
Claims 21, 24, and 26 are allowed.
Claims 1 and 16, as interpreted, contain allowable subject matter.
Reason for Indicating Allowable Subject Matter
Re Claim 21: The prior arts of record, alone or in combination, do not anticipate and do not render obvious all limitations of Claim 21, including such limitations as: “the insulating layer that is in contact with the second portion of the separation structure has a first thickness, wherein the insulating layer that is in contact with the first portion of the separation structure has a second thickness, and wherein the second thickness is larger than the first thickness”.
Re Claims 24 and 26: Claims 24 and 26 are allowed due to dependency on Claim 21.
Re Claim 1: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitations of Claim 1 as interpreted as: “the lower horizontal layer has a first top structure in contact with a first portion of the separation structure, and a second top surface in contact with a second portion of the separation structure, and wherein the lower horizontal layer has an inflection point at which a height of the lower horizontal layer is abruptly changes between the first top surface and the second top surface”, in combination with other limitations of the claim.
Re Claim 16: The prior arts of record, alone or in combination, do not anticipate and do not render obvious such limitations of Claim 16 as interpreted as: “the lower insulating layer are interposed between the lower and upper horizontal layers, wherein a first portion of the dummy structure is in contact with the source horizontal layer, and
wherein a second portion of the dummy structure opposite from the first portion is in contact with the lower insulating layer”, in combination with other limitations of the claim.

The prior arts of record include: Jung et al. (US 2019/0244970), Lim et al. (US 2019/0393238), Kim et al. (US 10,354,740), Jung et al. (US 2019/0333931).

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 07/28/22